Citation Nr: 1616232	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  08-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to separate ratings for objective neurological impairments associated with the service-connected low back disability.

2.  Entitlement to service connection for an above-the-knee amputation of the right leg.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to March 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2006 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2010 decision, the Board denied entitlement to a TDIU and entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected low back strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted the parties' Joint Motion to Vacate and Remand (JMR), vacated the Board's April 2010 decision in its entirety, and remanded the appeal to the Board for development consistent with the JMR.  The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in March 2011, July 2012, and April 2013.

In several statements to VA, the Veteran asserts that the above-the-knee amputation of the right leg is due to negligent treatment at a VA medical facility.  See, e.g., VA Form 21-0958, Notice of Disagreement, received in January 2015.  As such, the issue of entitlement to compensation for above-the-knee amputation of the right leg pursuant to the provisions of 38 U.S.C.A. § 1151 has been raised by the record, but has not yet been adjudicated by the AOJ.

Although the Board has a duty to discuss all theories of entitlement reasonably raised by the Veteran or the record, see Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008), a claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 is separate from a claim for entitlement to service connection.  Thus, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 is separate and distinct from his claim for compensation under the laws and regulations governing service connection claims, which is currently on appeal.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004).  Accordingly, the Board does not have jurisdiction over the matter as part of the current appeal, and the issue of entitlement to compensation for above-the-knee amputation of the right leg pursuant to the provisions of 38 U.S.C.A. § 1151 is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Separate Ratings for Objective Neurological Impairments

In its April 2013 remand, the Board noted that a June 2009 VA examination report reflected diminished sensation to light touch in the bilateral lower extremities, as well as diminished knee jerk reflexes bilaterally.  The Board further noted that an August 2012 VA medical opinion did not address or reconcile with the other information of record the neurological findings at the June 2009 VA examination, as directed in the Board's July 2012 remand.  Accordingly, the Board found that VA had not fulfilled its duty to ensure compliance with the terms of the July 2012 Board remand and, pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998), again remanded the case for further development.  Specifically, the Board directed the AOJ to arrange for the Veteran to undergo another VA examination.  The VA examiner was asked, in relevant part, to discuss the June 2009 VA examination findings that show neurological symptoms potentially associated with the service-connected low back disability.

On remand, the Veteran was afforded a VA peripheral nerves conditions examination in May 2013.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted that the Veteran was status-post right above-the-knee amputation due to severe peripheral vascular disease and that he had phantom pain in the absent right lower extremity, but that the Veteran had no numbness in the right stump.  The examiner opined that the Veteran had low back pain, but no radicular pain and no evidence of radiculopathy.  The examiner noted, "Veteran currently does not report diminished light touch of lower extremities, and mildly diminished knee jerk reflex is a non-specific neurologic finding.  Note that Veteran reports no radicular pain or paresthesia symptoms."

The Board finds that the May 2013 VA peripheral nerves conditions examiner's opinion does not complete the April 2013 Board remand directives, and that a further remand is therefore required.  See Stegall, 11 Vet. App. at 271.  Specifically, although the May 2013 VA examiner provided the opinion that the diminished knee jerk reflexes demonstrated at the June 2009 VA examination are a non-specific neurological finding, she did not state whether it is at least as likely as not that the diminished reflexes were medically attributable to the Veteran's service-connected low back strain.  Moreover, she did not address the diminished sensation to light touch demonstrated at that examination.  Although the examiner found that the Veteran did not have any neurological symptoms at the time of the May 2013 examination, in increased ratings claims, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  Therefore, the fact that the Veteran did not currently have neurological findings at the time of the May 2013 VA examination does not mean that the Veteran cannot receive a separate rating based on the neurological symptoms demonstrated at the June 2009 VA examination.  Because it is unclear whether the diminished knee jerk reflexes and diminished sensation to light touch demonstrated in June 2009 was attributable to the service-connected low back disability, the Board cannot properly assess whether separate ratings may be awarded for objective neurological impairment at all points during the relevant rating period.  Therefore, the case must be remanded so that another VA addendum opinion may be obtained to determine whether it is at least as likely as not that the diminished reflexes and the diminished sensation to light touch demonstrated at the June 2009 VA examination were medically attributable to the service-connect low back disability.

TDIU

The Board finds that the outcome of the Veteran's increased rating claim that is remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Service Connection for Above-the-Knee Amputation of the Right Leg

The RO denied the Veteran's claim for entitlement to service connection for above-the-knee amputation of the right leg in the April 2014 rating decision.  The Veteran filed a timely notice of disagreement as to the issue in January 2015.  See VA Form 21-0958, received in January 2015.  The Veteran has not been issued a statement of the case corresponding to that issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the appeal in writing, the Board is required to remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Provide the Veteran and his representative with a statement of the case with respect to the issue of entitlement to service connection for an above-the-knee amputation of the right leg.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the April 2014 rating decision as to that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate actions must be completed.

2.  Forward a copy of the record and this Remand to the VA examiner who conducted the May 2013 VA peripheral nerves conditions examination or, if that examiner is not available, to another qualified VA clinician for an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the diminished knee jerk reflexes in the bilateral lower extremities demonstrated at the June 2009 VA examination were medically attributable to the Veteran's service-connected low back strain?

b)  Is it at least as likely as not (50 percent probability or greater) that the diminished sensation to light touch in the bilateral lower extremities demonstrated at the June 2009 VA examination was medically attributable to the Veteran's service-connected low back strain?

The VA examiner should indicate that the claims file was reviewed. A complete rationale should be provided for all opinions given.  The examiner must note that separate ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  Therefore, the fact that the Veteran did not demonstrate neurological abnormalities on examination in May 2013 is not relevant to the questions posed.  In this case, the Board is seeking information specifically as to the neurological abnormalities demonstrated on examination in June 2009.  As such, the rationale provided should focus specifically on the neurological abnormalities demonstrated on examination in June 2009 and why they may or may not be medically attributed to the service-connected low back strain.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether separate ratings may be granted for neurological impairment associated with the service-connected low back strain.  Then, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




